                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:21-CV-00474-GCM
 ANDRE ANTONIO DAVIS,

                 Plaintiff,

    v.                                                           ORDER

 WALMART INCORPORATED
 WALMART STORE #5085
 WALMART STORE #5298
 WALMART HEADQUARTERS
 WALMART STORE #1385,

                 Defendants.


         THIS MATTER comes before the Court on its own motion. The Court has reviewed

Plaintiff’s complaint in this matter (ECF No. 1), which it will dismiss as frivolous by separate

order. THIS ORDER SERVES AS NOTICE THAT FURTHER FRIVOLOUS FILINGS

MAY RESULT IN THE IMPOSITION OF A PRE-FILING REVIEW SYSTEM.

         A pre-filing review system is not a sanction which is imposed lightly. Haggins v. Graham,

Civil Case No. 3:21-cv-00340, 2021 U.S. Dist. LEXIS 138243, at *8 (W.D.N.C. July 26, 2021)

(Reidinger, C.J.). When such a system is imposed, all documents submitted by the plaintiff in the

future, whether in this case or in any other action filed in this District, are pre-screened by the

Court for content. Any proposed filings not made in good faith or which lack substance or merit

would be returned to the plaintiff without further explanation. See Vandyke v. Francis, Civil Action

No. 1:12-cv-128-RJC, 2012 WL 257646, at *2 (W.D.N.C. July 3, 2012). Should the Court

receive another frivolous filing from Plaintiff, the Court will issue an order to show cause

why a pre-filing system should not be imposed.




           Case 3:21-cv-00474-GCM Document 3 Filed 09/15/21 Page 1 of 2
   IT IS THEREFORE ORDERED THAT:

1. Plaintiff is ADVISED that further frivolous filings without a basis in law or fact may result

   in the imposition of a pre-filing review system;

2. The Clerk is directed to NOTIFY the Court of further filings by Plaintiff.

   SO ORDERED.



                                          Signed: September 15, 2021




      Case 3:21-cv-00474-GCM Document 3 Filed 09/15/21 Page 2 of 2
